 7.-In the Matter of ALUMINImI ORE COMPANY -(ILLINOIS FLUORSPARDIVISION)andDISTRICT 50, UNITED MINE WORKERS OF AMERICA,GAS, COKE, AND CHEMICAL WORKERS, AFFILIATED WITH THE C. I. O.Case 1lro. R-410114.-Decided August 17, l942Jurisdiction:flnorspar mini ng and milling industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; contract not covering employees in unitheldno bat ; election necessary.Unit Appropriate for Collective Bargaining:all employees atone of Company'smules, excluding supervisory and clerical employees and guards.Mr. I. D. Marsh,of East St. Louis, Ill., for the Company.Mr. M. J. Ilanagan,,of Benton, Ill., andMr. George l1 illi f ord,ofSpringfield, Ill., for District 50.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon petitionduly filedby District 50, United Mine Workers ofAmerica, Gas,Coke, and Chemical Workers,affiliated with the C. I. 0.,herein called District 50, alleging that a question affecting commercehad arisen concerning the representation'of employees of AluminumOre Company(Illinois Fluorspar Division),Rosiclare,Illinois, hereincalled the Company,the National Labor Relations Board providedfor an appropriate hearing upon clue notice before William W. Ward,Jr., Trial Examiner.Said hearing was held at Elizabethtown, Illi-nois, on July 13,1942.The Company and District 50 appeared, par-ticipated,and were afforded full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings,made at the hearing,are freefrom prejudicial error and are hereby affirmed.43 N L. R. B., No. 39.2S5 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGSOFFACT1.THE BUSINESSOF THE COMPANYAluminum` Ore Company is a corporation existing under and byvirtue of the laws of Delaware. It is a wholly owned subsidiary ofthe Aluminum Company of America, and it operates a plant atEast St. Louis, Illinois.The principal raw materials used by theCommpany, aggregatinb over 100,000 tons per year, are bauxite, sodaash; limestone, fluorspar, sulphuric acid, and coal.The bauxite andsoda ash, which constitute about 80 percent of the raw materials used,are purchased outside of the State of Illinois and shipped to theCompany's East St. Louis plant.Most of the other raw inused, comprising about 20 percent of the total, are purchased withinthe State of Illinois.The products manufactured at the East St.Louis plant aggregate over 100,000 tons per year, 95 percent of whichconsists of alumina (al uninum oxide), and the remaining 5 percentof which is made up of aluminum hydrates, electrolytes, dry sodiunialuminate, and other miscellaneous products.Approximately 95 per-cent of the alumina is shipped outside the State of Illinois. Involvedin this proceeding is the Company's Illinois Fluorspar Division, whichis located at Rosiclare, Illinois.The Company's Illinois FluorsparDivision is engaged in the mining and milling of fluorspar, of whichit produces in excess of 5,000 tons annually.Almost all of this fluor-spar goes to the Company's East St. Louis, Illinois, plant, where it isused in the manufacture of alumina.H. TZIE ORGANIZATION INVOLVEDDistrict 50, UnitedMineWorkers of America,Gas, Coke, and Chem-icalWorkers,affiliated with the C.I.0., is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION-CONCERNING REPRESENTATIONOn May 12, 1942, District 50 . requested the Company to bargainwith it as the exclusive representative of the Company's employeesin the unit described in Section IV below.The Company refused tobargain with District 50 on the ground that it was already bargain-ing and had a contractwithDistrict 12, Local 7709, United MineWorkers of America, affiliated with the C. I. 0., herein called District12.District 50 denies.that the contract between the Company and Dis-trict 12 covers the employees at the Blue Diggins mine. The contract ALUMINUMORE, COMPANY287 'was entered into on January 24, 19411 The Company did not thenown or operate the Blue Dlggins mine, although it was under contractto, take the mine's entire output.The Company contends, however,,that at the time its contract with District 12 was entered into, itintended to acquire the mine and that the parties to the contract under-stood that it was to cover the mine employees, if and when the Com-pany acquired it.The contract itself contains no such provision,and a representative of District 12 in the negotiations with the Com-pany leading-up to the contract testified at the hearing herein thatthere was no understanding that any,new mining employees thereafteremployed by the Company were to be included under the contract.Furthermore, District 12 was recognized in the contract as the collec-tive bargaining representative for its members only', and there is noshowing in the record that District 12 oh-January 24,-1941, had, ot;that it now has, any mennbers among the employees at the Blue Dig-bins mine.On the contrary, a .representative of District 12 testifiedat the hearing that it does not claim jurisdiction over the employeesin the unit hereinafter found appropriate.We find that the contractbetween the Company and District 12 does not cover the, employeesat the Company's Blue Digging mine.A statement of the Regional Director, introduced in evidence atthe hearing, shows that District 50 represents a substantial number ofemployees in the unit hereinafter found to be appropriate=We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) 'of the National LaborRelations Act.IV. THE APPROPRIATE UNITDistrict 50 contends that all employees at the Company's BlueDiggins mine at Rosiclare, Illinois, excluding supervisory and clericalemployees'-.and guards, constitute an appropriate unit.3 Beyond itscontention that these employees are already covered by its contract1By its teams, the contract is to remain in force until January 24, 1943.Admittedly,it covers the employees at the Company'smill,which is about three-quartets of a milefrom the mine.'2The Regional Director reported that District 50 submitted 69 membership applicationcards, of which 8 were dated in March 1942,52 in April 1942, 7 in May 1942,and 1 boreno date;that 1 card submitted was a duplicate of a previously dated card also submitted,that all of the membership application cards bole apparently genuine signatures, 'withthe exception of 3 cards on which the names wereprinted ; and that 59 of the cards borethe names of persons whose names appear on the pay roll of the Company for the pay-rollperiod endingMay 15,1942,on which pay roll there are 117 names.3The employees at the mine are divided into two divisions,namely,surface and under-groundThe surface operations include power and hoisting and yard lumber and black-sinithingwork'or;'general°'shop'-work".'The underground,,operations,are performed bydrillers,miners,helpers, pipe and track men,cage men, and pump'runners. `288DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith district.12, the'Compaiiy does not question` the appropriatenessof the unit claimed by District 50.We have found, in Section III above, that the contract between theCompany and District 12 does not cover the mine employees inquestion.We find that all employees at the Company's Blue Digginsmine, excluding supervisory and clerical employees and guards, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning'of Section 9 (b) of the Act.V.THE -DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit, who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board,Rules and Regulations-Series 2, as amended,it is' herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum OreCompany, Illinois Fluorspar Division, Rosiclare, Illinois; an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction, under the di-rection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of, said Rules andRegulations, among the employees in the unit found appropriate inSection IV above, who were employed during the pay-roll peiiodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause; to de-termine whether or not they desire to be represented by District 50,United Mine Workers of America, Gas, Coke and Chemical Workers,affiliatedwith the C. I. O., for the purposes of collective bargaining.MR. ,Wtii. M. LEISERSON took no part in the,consideriition'of the 'above Decision and Direction of Election.